Name: Council Regulation (EC) NoÃ 1526/2007 of 17Ã December 2007 amending Regulation (EC) NoÃ 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: chemistry;  industrial structures and policy;  agricultural activity;  tariff policy
 Date Published: nan

 31.12.2007 EN Official Journal of the European Union L 349/1 COUNCIL REGULATION (EC) No 1526/2007 of 17 December 2007 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) On 20 December 1996, the Council adopted Regulation (EC) No 2505/96 (1). Community demand for the products to which that Regulation applies should be met under the most favourable conditions. For that purpose from 1 January 2008 certain existing tariff quota volumes should be increased or reduced and some new Community tariff quotas should be opened at zero rates of duty for appropriate volumes, while avoiding any disturbance of the markets for those products. (2) The quota volume for two Community tariff quotas is insufficient to meet the needs of Community industry for the current quota period ending at 31 December 2007. Consequently those volumes should be increased with effect from 1 January 2007. (3) It is no longer in the Community interest to continue to grant Community tariff quotas in 2008 for certain products on which duties were suspended in 2007. These products should therefore be removed from the table in Annex I to Regulation (EC) No 2505/96. (4) In view of the many changes to be made, clarity requires Annex I to Regulation (EC) No 2505/96 to be replaced in its entirety. (5) Regulation (EC) No 2505/96 should therefore be amended accordingly. (6) Having regard to the economic importance of this Regulation, it is necessary to rely on the grounds of urgency provided for in point 1,3 of the Protocol on the role of national parliaments in the European Union annexed to the Treaty on European Union and to the Treaties establishing the European Community. (7) Since quota periods start on 1 January 2008, this Regulation should apply from the same date and enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 2505/96 shall be replaced by the text set out in the Annex to this Regulation. Article 2 For the quota period from 1 January to 31 December 2007, in Annex I to Regulation (EC) No 2505/96:  the quota volume of the tariff quota for order number 09.2603 is fixed at 6 500 tonnes,  the quota volume of the tariff quota for order number 09.2950 is fixed at 12 000 tonnes. Article 3 With effect from 1 January 2008 in Annex I to Regulation (EC) No 2505/96:  the quota volume of the tariff quota for order number 09.2030 is fixed at 1 500 tonnes,  the quota volume of the tariff quota for order number 09.2603 is fixed at 6 500 tonnes,  the quota volume of the tariff quota for order number 09.2624 is fixed at 600 tonnes,  the quota volume of the tariff quota for order number 09.2907 is fixed at 2 500 tonnes,  the quota volume of the tariff quota for order number 09.2914 is fixed at 5 000 tonnes,  the quota volume of the tariff quota for order number 09.2950 is fixed at 12 000 tonnes. Article 4 In Annex I to Regulation (EC) No 2505/96, tariff quotas for order numbers 09.2763, 09.2806, 09.2808, 09.2810, 09.2812, 09.2814, 09.2816 and 09.2818 shall be inserted with effect from 1 January 2008. Article 5 Tariff quotas for order numbers 09.2610, 09.2612, 09.2625, 09.2627, 09.2809, 09.2882, 09.2904, 09.2919, 09.2920, 09.2979 and 09.2995 shall be closed with effect from 1 January 2008. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. However, Article 2 shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2007. For the Council The President J. SILVA (1) OJ L 345, 31.12.1996, p. 1. Regulation as last amended by Regulation (EC) No 728/2007 (OJ L 166, 28.6.2007, p. 1). ANNEX Order No CN code TARIC Description Quota period Quota volume Quota duty 09.2849 ex 0710 80 69 10 Mushrooms of the species Auricularia polytricha (uncooked or cooked by steaming or boiling), frozen, for the manufacture of prepared meals (1) (2) 1.1.-31.12. 700 tonnes 0 % 09.2713 ex 2008 60 19 ex 2008 60 39 10 10 Sweet cherries, preserved in alcohol, of a diameter not exceeding 19,9 mm, stoned, for use in chocolate products:  with a sugar content exceeding 9 % by weight  with a sugar content not exceeding 9 % by weight (1) 1.1-31.12. 2 000 tonnes 10 % (3) 09.2719 ex 2008 60 19 ex 2008 60 39 20 20 Sour cherries (Prunus cerasus), preserved in alcohol, of a diameter not exceeding 19,9 mm, for use in chocolate products:  with a sugar content exceeding 9 % by weight  with a sugar content not exceeding 9 % by weight (1) 1.1.-31.12. 2 000 tonnes 10 % (3) 09.2913 ex 2401 10 41 ex 2401 10 49 ex 2401 10 50 ex 2401 10 70 ex 2401 10 90 ex 2401 20 41 ex 2401 20 49 ex 2401 20 50 ex 2401 20 70 ex 2401 20 90 10 10 10 10 10 10 10 10 10 10 Natural unmanufactured tobacco, whether or not cut in regular size, having a custom value of not less than EUR 450 per 100 kg net weight, for use as binder or wrapper for the manufacture of goods falling within subheading 2402 10 00 (1) 1.1-31.12. 6 000 tonnes 0 % 09.2841 ex 2712 90 99 10 Blend of 1-alkenes containing 80 % by weight or more of 1 alkenes of a chain-length of 20 and 22 carbon atoms 1.1.-31.12. 10 000 tonnes 0 % 09.2703 ex 2825 30 00 10 Vanadium oxides and hydroxides exclusively for use in alloys (1) 1.1-31.12. 13 000 tonnes 0 % (4) 09.2806 ex 2825 90 40 30 Tungsten trioxide 1.1.-31.12. 12 000 tonnes 0 % 09.2611 ex 2826 19 90 10 Calcium fluoride having a total content of aluminium, magnesium and sodium of 0,25 mg/kg or less, in the form of powder 1.1.-31.12. 55 tonnes 0 % 09.2837 ex 2903 49 80 10 Bromochloromethane 1.1.-31.12. 600 tonnes 0 % 09.2933 ex 2903 69 90 30 1,3-Dichlorobenzene 1.1.-31.12. 2 600 tonnes 0 % (4) 09.2950 ex 2905 59 10 10 2-Chloroethanol, for the manufacture of liquid thioplasts of subheading 4002 99 90 (1) 1.1.-31.12. 12 000 tonnes 0 % 09.2851 ex 2907 12 00 10 O-Cresol having a purity of not less than 98,5 % by weight 1.1.-31.12. 20 000 tonnes 0 % (4) 09.2624 2912 42 00 Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) 1.1.-31.12. 600 tonnes 0 % (4) 09.2972 2915 24 00 Acetic anhydride 1.1.-31.12. 20 000 tonnes 0 % 09.2618 ex 2918 19 85 40 (R)-2-Chloromandelic acid 1.1.-31.12. 100 tonnes 0 % (4) 09.2808 ex 2918 22 00 10 o-Acetylsalicylic acid 1.1.-31.12. 120 tonnes 0 % 09.2975 ex 2918 30 00 10 Benzophenone-3,3:4,4-tetracarboxylic dianhydride 1.1.-31.12. 600 tonnes 0 % 09.2602 ex 2921 51 19 10 o-Phenylenediamine 1.1.-31.12. 1 800 tonnes 0 % (4) 09.2977 2926 10 00 Acrylonitrile 1.1.-30.6.2008 35 000 tonnes 0 % (4) 09.2030 ex 2926 90 95 74 Chlorothalonil 1.1.-31.12. 1 500 tonnes 0 % 09.2002 ex 2928 00 90 30 Phenylhydrazine 1.1.-31.12. 1 000 tonnes 0 % 09.2917 ex 2930 90 13 90 Cystine 1.1.-31.12. 600 tonnes 0 % (4) 09.2603 ex 2930 90 85 79 Bis(3-triethoxysilylpropyl)tetrasulfide 1.1.-31.12. 6 500 tonnes 0 % (4) 09.2810 2932 11 00 Tetrahydrofuran 1.1-31.12. 20 000 tonnes 0 % 09.2955 ex 2932 19 00 60 Flurtamone (ISO) 1.1.-31.12. 300 tonnes 0 % (4) 09.2812 ex 2932 29 85 77 Hexan-6-olide 1.1.-31.12. 3 000 tonnes 0 % 09.2615 ex 2934 99 90 70 Ribonucleic acid 1.1.-31.12. 110 tonnes 0 % 09.2619 ex 2934 99 90 71 2-Thienylacetonitrile 1.1.-31.12. 80 tonnes 0 % 09.2945 ex 2940 00 00 20 D-Xylose 1.1.-31.12. 400 tonnes 0 % (4) 09.2908 ex 3804 00 90 10 Sodium lignosulphonate 1.1.-31.12. 56 000 tonnes 0 % 09.2889 3805 10 90 Sulphate turpentine 1.1.-31.12. 20 000 tonnes 0 % 09.2935 3806 10 10 Rosin and resin acids obtained from fresh oleoresins 1.1.-31.12. 200 000 tonnes 0 % (4) 09.2814 ex 3815 90 90 76 Catalyst consisting of titanium dioxide and tungsten trioxide 1.1.-31.12. 800 tonnes 0 % (4) 09.2829 ex 3824 90 97 19 Solid extract of the residual, insoluble in aliphatic solvents, obtained during the extraction of rosin from wood, having the following characteristics:  a resin acid content not exceeding 30 % by weight,  an acid number not exceeding 110 and  a melting point of 100 °C or more 1.1.-31.12. 1 600 tonnes 0 % (4) 09.2914 ex 3824 90 97 26 Aqueous solution containing not less than 40 % by weight of dry betaine-extract and between 5 % and 30 % by weight of organic or inorganic salts 1.1.-31.12. 5 000 tonnes 0 % (4) 09.2986 ex 3824 90 97 76 Mixture of tertiary amines containing:  60 % by weight of dodecyldimethylamine, or more  20 % by weight of dimethyl(tetradecyl)amine, or more  0,5 % by weight of hexadecyldimethylamine, or more, for use in the production of amine oxides (1) 1.1-31.12. 14 315 tonnes 0 % (4) 09.2907 ex 3824 90 97 86 Mixture of phytosterols, in the form of powder, containing by weight:  75 % or more of sterols,  not more than 25 % of stanols for use in the manufacture of stanol/sterol esters (1) 1.1.-31.12. 2 500 tonnes 0 % (4) 09.2140 ex 3824 90 97 98 Mixture of tertiary amines containing by weight:  2,0-4,0 % of N,N-dimethyl-1-octanamine  94 % minimum of N,N-dimethyl-1-decanamine  2 % maximum of N,N-dimethyl-1-dodecanamine 1.1.-31.12. 4 500 tonnes 0 % 09.2992 ex 3902 30 00 93 Propylene-butylene copolymer, containing by weight not less than 60 % but not more than 68 % of propylene and not less than 32 % but not more than 40 % of butylene, of a melt viscosity not exceeding 3 000 mPa at 190 °C, as determined by the ASTM D 3236 method, for use as an adhesive in the manufacture of products falling within subheading 4818 40 (1) 1.1.-31.12. 1 000 tonnes 0 % 09.2947 ex 3904 69 90 95 Poly(vinylidene fluoride), in powder form, for the preparation of paint or varnish for coating metal (1) 1.1.-31.12. 1 300 tonnes 0 % 09.2604 ex 3905 30 00 10 Poly(vinyl alcohol) partially acetalized with 5-(4-azido-2-sulfobenzylidene)-3-(formylpropyl)-rhodanine, sodium salt 1.1.-31.12. 100 tonnes 0 % 09.2616 ex 3910 00 00 30 Polydimethylsiloxane with a degree of polymerisation of 2 800 monomer units ( ± 100) 1.1.-31.12. 1 300 tonnes 0 % (4) 09.2816 ex 3912 11 00 20 Cellulose acetate flakes for use in the manufacture of cellulose acetate filament tow (1) 1.1.-31.12. 22 500 tonnes 0 % (4) 09.2818 ex 6902 90 00 10 Refractory bricks with  an edge length of more than 300 mm and  a TiO2 content of no more than 1 % by weight and  a Al2O3 content of no more than 0,4 % by weight and  a change in volume of less than 9 % at 1 700 °C 1.1.-31.12. 75 tonnes 0 % 09.2628 ex 7019 52 00 10 Glass web woven from glass fibre coated in plastic, of a weight of 120 g/m2 ( ±10 g/m2), of a type used in rolling insect screens with fixed frames 1.1.-31.12. 350 000 m2 0 % 09.2799 ex 7202 49 90 10 Ferro-chromium containing 1,5 % or more but not more than 4 % by weight of carbon and not more than 70 % of chromium 1.1.-31.12. 50 000 tonnes 0 % 09.2629 ex 7616 99 90 85 Aluminium telescopic handle for use in the manufacture of luggage (1) 1.1.-31.12. 240 000 units 0 % (4) 09.2763 ex 8501 40 80 30 Electric AC commutator motor, single-phase, with an output exceeding 750 W, an input power of more than 1 600 W but not exceeding 2 700 W, an external diameter of more than 120 mm ( ±0,2 mm) but not exceeding 135 mm ( ±0,2 mm), a rated speed of more than 30 000 rpm but not exceeding 50 000 rpm, equipped with air-inducting ventilator, for use in the manufacture of vacuum cleaners (1) 1.1.-30.6.2008 1 150 000 units 0 % 09.2620 ex 8526 91 20 20 Assembly for GPS system having a position determination function 1.1.-31.12. 1 000 000 units 0 % 09.2003 ex 8543 70 90 63 Voltage controlled frequency generator, consisting of active and passive elements mounted on a printed circuit, contained in a housing whose dimensions do not exceed 30 Ã  30 mm 1.1.-31.12. 1 400 000 units 0 % (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93  OJ L 253, 11.10.1993, p. 71 and subsequent amendments). (2) However, the tariff quota is not allowed where processing is carried out by retail or catering undertakings. (3) The specific additional duty is applicable. (4) New or amended position.